

115 HR 3473 IH: Native American Suicide Prevention Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3473IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Grijalva (for himself, Mr. Cole, Ms. McCollum, Mr. Mullin, Mrs. Napolitano, Mrs. Torres, Mrs. Dingell, Ms. Michelle Lujan Grisham of New Mexico, Ms. Moore, Mr. Gallagher, Ms. Clarke of New York, Mrs. Radewagen, Mr. Blumenauer, Mr. O'Halleran, Mr. Jones, Mr. Issa, and Mrs. Noem) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 520E of the Public Health Service Act to require States and their designees
			 receiving grants for development and implementation of statewide suicide
			 early intervention and prevention strategies to collaborate with each
			 Federally recognized Indian tribe, tribal organization, and urban Indian
			 organization in the State.
	
 1.Short titleThis Act may be cited as the Native American Suicide Prevention Act of 2017. 2.Collaboration with Federally recognized Indian tribes, tribal organizations, and urban Indian organizations in development and implementation of statewide suicide early intervention and prevention strategiesSubsection (e) of section 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended by adding at the end the following:
			
				(4)Collaboration with Federally recognized Indian tribes, tribal organizations, and urban Indian
 organizationsAs a condition on the receipt of a grant or cooperative agreement under this section for development and implementation of a statewide early intervention and prevention strategy, a State or an eligible entity designated by a State pursuant to subsection (b)(1)(B) shall agree to collaborate with each Federally recognized Indian tribe and tribal organization (as defined in the Indian Self-Determination and Education Assistance Act) and each urban Indian organization (as defined in the Indian Health Care Improvement Act) in the State regarding such development and implementation..
		